Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including a torsion spring coupled to the closure panel, the torsion spring configured to secure the closure panel in the undeployed position when the door in the open state or pivot the closure panel from the deployed position to the undeployed position when the door is transitioned from the closed state to the open state. By contrast, Papke (US 2011023333 A1) as modified by Neugebauer (US 20020078855 A1) disclose a stair closure mechanism comprising a vertical door configured for separating a main cabin of an aircraft from an overhead compartment located about the main cabin and a stairway connecting the main cabin to the overhead compartment, the door having a closed state and an open state, a closure panel pivotable mounted to the door, the closure panel having an undeployed state substantially parallel to the door and a deployed state coplanar with a floor of the overhead compartment, the closure panel configured to mechanically pivot from the undeployed position to the deployed position in response to the transition of the door from the open state to the closed state. However, modified Papke fails to mention a torsion spring coupled to the closure panel, the torsion spring configured to secure the closure panel in the undeployed position when the door in the open state or pivot the closure panel from the deployed position to the undeployed position when the door is transitioned from the closed state to the open state. Therefore, it would have not been obvious to incorporate prior art which disclose stair closure mechanisms, in particular stairway doors for separating compartments in aircraft cabins in the manner as described above.






















Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	
	

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642